 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          CHRISTOPHER RYAN SAADE,
 8                              Plaintiff,
 9            v.                                         C19-470 TSZ

10        STATE OF WASHINGTON                            MINUTE ORDER
          DEPARTMENT OF HEALTH, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Defendants’ unopposed Joint Motion to Extend Initial Deadlines, (docket
   no. 10), is GRANTED in part. The deadline for the Rule 26(f) Conference is continued
15
   sixty (60) days to August 2, 2019. The deadline for Initial Disclosures and the Joint
   Status Report and Discovery Plan is continued sixty (60) days to August 16, 2019.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 24th day of May 2019.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
